UNITED STATES of America, Plaintiff-Appellee,

                                                   v.
  SIGMA INTERNATIONAL, INC., d.b.a. Sigma U.S.A., Inc.; Charles Sternisha, et al., Defendants-
Appellants.

                                             No. 97-2618.

                                    United States Court of Appeals,
                                            Eleventh Circuit.

                                             May 24, 2001.

Appeals from the United States District Court for the Middle District of Florida (No. 95-00089-CR-T-24C);
Susan C. Bucklew, Judge.
Before TJOFLAT, BIRCH and BRIGHT*, Circuit Judges.

        PER CURIAM:

        In light of our opinion on rehearing in United States v. Sigma, 244 F.3d 841 (11th Cir.2001), the

panel's prior opinion, United States v. Sigma, 196 F.3d 1314 (11th Cir.1999), is hereby VACATED.




   *
    Honorable Myron H. Bright, U.S. Circuit Judge for the Eighth Circuit, sitting by designation.